DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office acknowledges the receipt of applicants’ amendments/arguments dated 03/07/2022.
Withdrawal of Restriction Requirement
Claims 1 allowable. The restriction requirement, as set forth in the Office action mailed on 08/11/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1-17 directed to the non-elected invention is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. Claims 1-17 rejoined.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 22 is amended as follows:

 After the semicolon “;” the following structure and period “.” are placed:

    PNG
    media_image1.png
    100
    197
    media_image1.png
    Greyscale


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1 and 18; the device of claim 12.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Takimiya teaches Compound 5 (machine trans. paragraph 184):


    PNG
    media_image2.png
    245
    349
    media_image2.png
    Greyscale


Compound 5 is a derivative of generic Formula 1 (machine trans. paragraph 80):

    PNG
    media_image3.png
    317
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    1379
    media_image4.png
    Greyscale

The office notes that Compound 5 is a permutation of generic Formula 1 wherein R5 and R6 = S; R3 and R4 = H; R1 and R2 = a hydrocarbon group. The office also notes that the hydrocarbon group. Can be substituted with a halogen group (electron withdrawing group). See examples below:

    PNG
    media_image5.png
    117
    1377
    media_image5.png
    Greyscale

	The various groupings of R groups in generic Formula 1 are viewed as functionally equivalent and inter changeable whereby upon selection gives rise to obvious variants. One such variant of generic Formula 1 reading on applicants’ Formula 1 and 
    PNG
    media_image6.png
    94
    190
    media_image6.png
    Greyscale
 is best viewed as a derivative of Compound 5 wherein one or more hydrogen in the hydrocarbon group of R1 and R2 is replaced with a halogen group (as shown above).  This reads applicants’ X and Y and dicyano-methylene groups; Z1 and Z2 as S; X1 and X4 as CH; X2 and X3 and alkyl chlorides.
	 It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have made a variety of derivatives of generic Formula 1 by selecting various functional equivalent substituents which would have included the above variant which reads on the instant limitations, absent unexpected results.
	Applicant has conducted detailed experiments showing that the presence of the electron withdrawing group impacts the device function with respect to increased lifetime as presented in the 132 Affidavit. Takimiya fails to suggest the role of an electron withdrawing group or offer guidance that would have render it obvious to select  a variant of Formula 1 with an electron withdrawing group to arrive at the limitations of independent claims 1, 12, 18.
Claims 1-22 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786